EXHIBIT 10.55

PERFORMANCE SHARES GRANT AGREEMENT

THIS PERFORMANCE SHARES GRANT AGREEMENT (this “Agreement”) is made effective as
of the _____ day of ______________, 200____, between Dollar Thrifty Automotive
Group, Inc., a Delaware corporation (“Company”) and «Name" (the “Employee”).

RECITALS:

A.          The Company’s Amended and Restated Long-Term Incentive Plan and
Director Equity Plan (as amended and restated effective March 23, 2005) and
adopted by the Company’s shareholders on May 20, 2005 (the “Plan”) provides for
the grant, based on performance, of Performance Shares to certain eligible
employees of the Company or its Subsidiaries and others pursuant to the terms of
the Plan and this Agreement.

B.         The Board, pursuant to the Plan, encourages eligible employees to
achieve the Management Objectives established by the Human Resources and
Compensation Committee of the Board (the “Committee”).

C.         The Committee adopted the Management Objectives set forth below for
the Performance Period (as defined below) on ______________, 200___.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1.

          Defined Terms. Defined terms used in this Agreement shall have the
same meaning as those terms defined and used in the Plan, unless otherwise
indicated in this Agreement.

2.

          Grant of Performance Shares. The Company grants «Number of Shares»
Performance Shares to the Employee as of ________________ for the three-year
performance period from ______________ to _________________ (the “Performance
Period”), subject to the restrictions set forth herein. Unless otherwise
provided herein, the Performance Shares shall be earned at the end of the
Performance Period.

3.

          Adjustments and Awards. The grant of Performance Shares in Section 2
above is a target grant. The maximum award the Employee shall be eligible to
earn shall be 200% of the Performance Shares. Unless otherwise provided herein,
payment shall be made in the form of Common Shares following the completion of
the Performance Period. The number of Performance Shares eligible to be earned
based on the achievement of the Management Objectives set forth below shall be
determined in accordance with this Section 3.

 

(a)

          The Performance Shares granted shall be adjusted for the Performance
Period based on the following Management Objectives: (i) increasing the Dollar
“brand” and the Thrifty “brand” market share (whether corporate or franchised)
in the top 100 U.S. airports, (ii) the Company’s Total Shareholder Return
(“TSR”) performance against companies listed in the Russell 2000, and (iii)
improving customer service as measured by a Customer Dissatisfaction Index
(“CDI”) metric. The Management Objectives shall be calculated as follows:

 

 


--------------------------------------------------------------------------------



 

(i)

The Company’s long term strategic goal is to increase market share by ___% per
year. For the Performance Period, the Company target is to increase on-airport
market share in _____ to ____% from the market share in ______ of ____%. The
______ year is based on a measurement year starting _______________ and ending
_________________. The _____ year will be based on a measurement year starting
_______________ and ending ___________________. The on-airport market share data
used will be information collected from the top 100 U.S. airports and will be
the cumulative revenues of the Dollar “brand” and the Thrifty “brand” compared
to the total revenues at these airports during these periods.

The Performance Shares earned hereunder will be calculated as follows:

 

Threshold

 

Target

 

Maximum

 

___%
annual
growth

___%
annual
growth

___%
annual
growth

___%
annual
growth

___%
annual
growth

 

 

 

 

 

 

Market Share Target

_____%

_____%

_____%

_____%

_____%

Common Shares Earned
(% of Target)

_____%

_____%

_____%

_____%

_____%

 

(ii)

The TSR award shall be determined by the Company’s TSR results versus the
companies that are currently listed and remain in the Russell 2000 index during
the Performance Period. The TSR for each company will be calculated by using the
average stock price for the trading days in ___________________ plus any
dividends that have been paid during the Performance Period and then dividing by
the average stock price for the trading days in _________________. Only
companies that are included in the Russell 2000 at the beginning of the
Performance Period and at the end of the Performance Period will be used for
this calculation.

The Performance Shares earned will be determined according to the payout
schedule below and where the Company falls in the range with the Russell 2000
companies:

 

Threshold

 

Target

 

Maximum

Percentile

_____th

_____th

_____th

_____th

_____th

Common Shares Earned
(% of Target)

_____%

_____%

_____%

_____%

_____%

 

- 2 -

 


--------------------------------------------------------------------------------



 



 

(iii)

The Company’s strategic goal is to improve customer service. The long term goal
is to have a ____% reduction in customer complaints over three years. This will
be measured using the CDI metric which is measured as customer complaints per
1,000 rental transactions. The CDI reduction will be the average customer
complaints per 1,000 rental transactions for the year _____ and comparing it to
the average customer complaints per 1,000 rental transactions for the year
______.

The Performance Shares earned hereunder will be determined according to the
payout schedule below:

 

Threshold

 

Target

 

Maximum

3 Year Improvement

  _____%

  _____%

  _____%

  _____%

  _____%

CDI

_____ 

_____ 

_____ 

_____ 

_____ 

Common Shares Earned

(% of Target)

  _____%

  _____%

  _____%

  _____%

  _____%

                

 

(b)

The three award percentages computed in Sections 3(a)(i), 3(a)(ii) and 3(a)(iii)
above will be added together to form the final adjustment factor. All
calculations above will be interpolated should the actual result fall between
percentage points. Results may be rounded to the nearest whole number as deemed
appropriate by the Committee. This factor will then be applied to the grant of
Performance Shares to arrive at the actual number of Common Shares that shall be
issued. Sample calculations are presented in Attachment A as examples of the
application of this Section 3.

4.

          Payment and Vesting. The number of Common Shares to be issued
hereunder, based on the adjustment provisions set forth in Section 3 above,
shall vest immediately and become issuable upon certification and approval by
the Committee following completion of the Performance Period. Prior to vesting
of the grant, the Performance Shares shall be subject to forfeiture as set forth
in this Agreement.

5.

          Termination of Employment.

(a)

          Involuntary Without Cause. Upon the involuntary termination of the
Employee from the employ of the Company or its Subsidiaries without Cause prior
to the completion of the Performance Period, the Performance Shares will be
prorated at target, and Common Shares (based on such prorated Performance
Shares) shall be issued following completion of the Performance Period upon
approval by the Committee. The Performance Shares shall be prorated (rounded up
to the nearest whole Performance Share) based on the number of days that the
Employee remained in the continuous employ of the Company or one of its
Subsidiaries from _________________ through the date of such involuntary
termination. The remaining Performance Shares shall be forfeited. For purposes
of this Agreement, “Cause” shall have the same meaning as “Termination for
Cause” set forth in Section 2(j)(v) of the Plan.

(b)

          Involuntary With Cause. Upon the involuntary termination of the
Employee from the employ of the Company or its Subsidiaries with Cause prior to
the completion of the Performance Period, the Employee shall forfeit all
Performance Shares.

 

 

- 3 -

 


--------------------------------------------------------------------------------



 

 

(c)

          Involuntary Due to Reduction in Force. Upon the involuntary
termination of the Employee from the employ of the Company or its Subsidiaries
due to a “reduction in force,” as determined by the Company at the time of such
involuntary termination prior to the completion of the Performance Period, the
Performance Shares will be prorated at target, and Common Shares (based on such
prorated Performance Shares) shall be issued following completion of the
Performance Period upon approval by the Committee. The Performance Shares shall
be prorated (rounded up to the nearest whole Performance Share) based on the
number of days that the Employee remained in the continuous employ of the
Company or one of its Subsidiaries from _________________ through the date of
the Employee’s termination pursuant to such reduction in force. The Employee
shall forfeit the remaining Performance Shares.

(d)

          Voluntary. Upon the voluntary termination (except for Retirement, as
hereinafter defined) by the Employee from the employ of the Company or its
Subsidiaries prior to the completion of the Performance Period, the Employee
shall forfeit all Performance Shares.

(e)

          Retirement. Upon Retirement of the Employee prior to the completion of
the Performance Period, the Performance Shares will be prorated at target, and
Common Shares (based on such prorated Performance Shares) shall be issued
following completion of the Performance Period upon approval by the Committee.
The Performance Shares shall be prorated (rounded up to the nearest whole
Performance Share) based on the number of days that the Employee remained in the
continuous employ of the Company or one of its Subsidiaries from
___________________ through the date of such Retirement. The Employee shall
forfeit the remaining Performance Shares. As used herein, the Employee shall be
eligible for “Retirement” at the date upon which the Employee (i) has reached
the age of sixty-one (61) years or older and has performed five (5) or more
years of service for the Company or its Subsidiaries, or (ii) has performed
twenty (20) or more years of service for the Company or its Subsidiaries.

(f)

          Disability . Upon the termination of the Employee from the employ of
the Company or its Subsidiaries on account of the Employee’s Disability prior to
the completion of the Performance Period, the Performance Shares will be
prorated at target, and Common Shares (based on such prorated Performance
Shares) shall be issued following completion of the Performance Period upon
approval by the Committee. The Performance Shares shall be prorated (rounded up
to the nearest whole Performance Share) based on the number of days that the
Employee remained in the continuous employ of the Company or one of its
Subsidiaries from _______________ through the date of the Employee’s termination
pursuant to such Disability. The Employee shall forfeit the remaining
Performance Shares.

 

- 4 -

 


--------------------------------------------------------------------------------



 

(g)

          Death . Upon the termination of the Employee from the employ of the
Company or its Subsidiaries on account of the Employee’s death prior to the
completion of the Performance Period, the Performance Shares will be prorated at
target, and Common Shares (based on such prorated Performance Shares) shall be
issued following completion of the Performance Period upon approval by the
Committee. The Performance Shares shall be prorated (rounded up to the nearest
whole Performance Share) based on the number of days that the Employee remained
in the continuous employ of the Company or one of its Subsidiaries from
__________________ until the date of such death. The Employee shall forfeit the
remaining Performance Shares.

6.

          Change in Control . Notwithstanding anything to the contrary in this
Agreement or in Section 13 of the Plan, in the event of a Change in Control of
the Company prior to the completion of the Performance Period, the following
provisions shall apply to the Employee’s Performance Shares.

 

(a)

          Continued Employment. Upon a Change in Control of the Company wherein
the Employee remains employed thereafter by the Company or its Subsidiaries (or
their respective successors or entities that continue in business), the
Performance Shares will be prorated at target, and Common Shares (based on such
prorated Performance Shares) shall be issued on the date of the Change in
Control (the “Change in Control Date”) to facilitate participation and treatment
in such transaction. The Performance Shares shall be prorated (rounded up to the
nearest whole Performance Share) based on the number of days that the Employee
remained in the continuous employ of the Company or one of its Subsidiaries from
_________________ through the Change in Control Date. Except as set forth in
Section 6(b)(ii) below, the Employee shall forfeit the remaining target
Performance Shares (the “Remaining Performance Shares”).

(b)

          Termination of Employment Without Cause.

 

(i)

          On Change in Control Date. Upon a Change in Control of the Company
wherein the Employee is terminated from the employ of the Company or its
Subsidiaries without Cause on the Change in Control Date, the Performance Shares
will vest and become non-forfeitable and Common Shares shall be issued on the
Change in Control Date to the Employee to facilitate participation and treatment
in such transaction.

 

(ii)

          Within Two Years. In the event the Employee is terminated from the
employ of the Company or its Subsidiaries (or their respective successors or
entities that continue in business) without Cause within two (2) years from the
Change in Control Date, the Remaining Performance Shares (or their equivalency
as determined under the Change in Control transaction) shall be reinstated and
Common Shares (based on such Remaining Performance Shares) shall be issued or
their equivalent paid, as applicable, to the Employee.

 

- 5 -

 


--------------------------------------------------------------------------------



 

(c)

          Termination of Employment With Cause Following the Change in Control
Date. In the event the Employee is terminated from the employ of the Company or
its Subsidiaries (or their respective successors or entities that continue in
business) with Cause at any time following a Change in Control, the Employee
shall forfeit the Remaining Performance Shares.

7.

          Assignability . The Performance Shares, including any interest
therein, shall not be transferable or assignable, except as permitted in
accordance with Section 11 of the Plan.

8.

          Securities Laws Requirements. This grant has not been registered under
the Securities Act of 1933, as amended, or any applicable state securities laws
and no transfer or assignment of this grant may be made in the absence of an
effective registration statement under such laws or the availability of an
exemption from the registration provisions thereof in respect of such transfer
or assignment.

9.

          Detrimental Activity. Notwithstanding anything in this Agreement or
the Plan to the contrary, if the Employee, either during employment by the
Company or a Subsidiary or within six (6) months after termination of such
employment, shall engage in any Detrimental Activity, and the Board shall so
find, forthwith upon notice of such finding, the Employee shall:

 

(a)

          return to the Company, in exchange for payment by the Company of any
amount actually paid therefor by the Employee, all Common Shares that the
Employee has not disposed of that were issued pursuant to this Agreement within
a period of one (1) year prior to the date of the commencement of such
Detrimental Activity, and

 

(b)

          with respect to any Common Shares so acquired that the Employee has
disposed of, pay to the Company in cash the difference between:

 

(i)

any amount actually paid therefor by the Employee pursuant to this Agreement,
and

 

(ii)

the Market Value Per Share of the Common Shares on the date of such acquisition.

To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to the Employee, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit or for
any other reason.

10.

          Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by the Employee or other person under this Agreement,
and the amounts available to the Company for such withholding are insufficient,
it will be a condition to the receipt of such payment or the realization of such
benefit that the Employee or such other person make arrangements satisfactory to
the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Board) may include relinquishment
of a portion of such benefit.

 

 

- 6 -

 


--------------------------------------------------------------------------------



 

 

11.

          No Right to Employment. The Plan and this Agreement will not confer
upon the Employee any right with respect to the continuance of employment or
other service with the Company or any Subsidiary and will not interfere in any
way with any right that the Company or any Subsidiary would otherwise have to
terminate any employment or other service of the Employee at any time. For
purposes of this Agreement, the continuous employ of the Employee with the
Company or a Subsidiary shall not be deemed interrupted, and the Employee shall
not be deemed to have ceased to be an employee of the Company or any Subsidiary
by reason of (a) the transfer of his or her employment among the Company and its
Subsidiaries or (b) an approved leave of absence.

12.

          Relation to Other Benefits. Any economic or other benefit to the
Employee under this Agreement or the Plan will not be taken into account in
determining any benefits to which the Employee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and will not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or a Subsidiary.

13.

          Integrated Agreement. This Agreement shall consist of its terms and
those terms of the Plan which are relevant to this Agreement and both shall be
read together.

14.

          Weekends, Holidays. If the last or appointed day for the taking of any
action required or the expiration of any right granted herein shall be a Sunday,
or a Saturday or shall be a legal holiday or a day on which banking institutions
in Tulsa, Oklahoma, are authorized or required by law to remain closed, then
such action may be taken or right may be exercised on the next succeeding day
which is not a Sunday, a Saturday or a legal holiday and not a day on which
banking institutions in Tulsa, Oklahoma, are authorized or required by law to
remain closed.

15.

          Amendments. Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment will adversely affect the rights of
the Employee under this Agreement without the Employee’s consent.

16.

          Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

17.

          Compliance with Section 409A of the Code. This Agreement is intended
to comply with Section 409A of the Code and the grant hereunder and the terms of
this Agreement shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that the grant is subject to Section 409A of the
Code, it shall be granted and issued in a manner that will comply with Section
409A of the Code, including any Guidance. Any provision of this Agreement that
would cause the grant or issuance to fail to satisfy Section 409A of the Code
shall have no force and effect until amended to comply with Code Section 409A
(which amendment may be retroactive to the extent permitted by the Guidance).

 

- 7 -

 


--------------------------------------------------------------------------------



 

18.

          Compliance with Law. Notwithstanding any other provision of this
Agreement, the Company will not be obligated to issue any Common Shares in
payment of any vested Performance Shares pursuant to this Agreement if the
issuance thereof would result in a violation of any laws. The Company will make
reasonable efforts to comply with all applicable federal and state securities
laws.

19.

          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year above written.

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

Attest:

 

 

By: _________________________________

______________________________
Stephen W. Ray, Secretary

Gary L. Paxton
President and Chief Executive Officer

 

 

 

_________________________________
«Name», Employee

 

 

- 8 -

 


--------------------------------------------------------------------------------



 

ATTACHMENT A

Market Share Growth Scale

 

Threshold

 

Target

 

Maximum

 

___%
annual
growth

___%
annual
growth

___%
annual
growth

___%
annual
growth

___%
annual
growth

 

 

 

 

 

 

Market Share Target

____%

____%

____%

____%

____%

Common Shares Earned
(% of Target)

____%

____%

____%

____%

____%

TSR Scale

 

Threshold

 

Target

 

Maximum

 

 

 

 

 

 

Percentile

____th

____th

____th

_____th

____th

Common Shares Earned
(% of Target)

____%

____%

____%

____%

_____%

CDI Scale

 

Threshold

 

Target

 

Maximum

3 Year Improvement

  ____%

  ____%

  ____%

  ____%

  ____%

CDI

____ 

____ 

____ 

____ 

____ 

Common Shares Earned

(% of Target)

  ____%

  ____%

  ____%

  ____%

  ____%

Example:

 

 

 

Result

Market Share

Beginning market share – _____

____%

 

 

Ending market share – ____

____%

____% payout

 

 

 

 

TSR

DTG return at end of ____

____%

 

 

Russell 2000 Companies

 

 

 

___th Percentile

____%

 

 

___th Percentile

____%

 

 

___th Percentile

____%

____% payout

 

 

 

 

CDI

Beginning CDI - ____

____

 

 

Ending CDI – ____

____

____% payout

 

 

 

 

Total Payout

 

 

____% payout

 

 

 

 

- 9 -

 

 

 